ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a “heating element” → a lead 142 and wire 144 is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “comparing the dew point temperature value with a second temperature value associated with the mullion assembly sensed by the at least one sensor of the mullion assembly to provide a second value differential therebetween using the controller; and powering the heating element at a second modulated power level in response to the second value differential, wherein the second modulated power level is less than the first modulated power level” as required in claim 1; “comparing the dew point temperature value with a second temperature value associated with the mullion assembly sensed by the at least one sensor of the mullion assembly to provide a second value differential therebetween using the controller; powering the heating element at a second modulated power level in response to the second value differential, wherein the second modulated power level is less than the first modulated power level; comparing the dew point temperature value with a third temperature value associated with the mullion assembly sensed by the at least one sensor of the mullion assembly to provide a third value differential therebetween using the controller; and powering the heating element at a third modulated power level in response to the third value differential, wherein the third modulated power level is less than the second modulated power level” as required in claim 8; and “continuing to compare the dew point temperature value with the temperature value of the mullion assembly to provide multiple value differentials therebetween using the controller; selectively powering the heating element at multiple modulated power levels that are inversely proportionate to the multiple value differentials from a beginning to an end of a duty cycle of the heating element” as required in claim 18.
The closest prior art of record (Jian, CN 101988780 A) discloses an anti-condensation refrigerator, providing a refrigerator with first and second doors (111, 112) and a mullion assembly (113) pivotally coupled to one of the first and second doors and operable between retracted and deployed positions; the mullion assembly further including at least one sensor (34, 141, 142, 1132) and a heating element (1131); collecting data in the form of an ambient temperature value (by means of sensor 142) associated with the mullion assembly and a relative humidity value (by means of sensor 141) associated with the mullion assembly using the at least one sensor of the mullion assembly; sending the data to a controller (31) for processing; calculating a dew point temperature value from the data; and powering the heating element based on the dew point temperature value. However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the comparing of the dew point temperature value with a second temperature value associated with the mullion assembly sensed by the at least one sensor of the mullion assembly to provide a second value differential therebetween using the controller; and powering the heating element at a second modulated power level in response to the second value differential, wherein the second modulated power level is less than the first modulated power level; the comparing of the dew point temperature value with a second temperature value associated with the mullion assembly sensed by the at least one sensor of the mullion assembly to provide a second value differential therebetween using the controller; powering the heating element at a second modulated power level in response to the second value differential, wherein the second modulated power level is less than the first modulated power level; comparing the dew point temperature value with a third temperature value associated with the mullion assembly sensed by the at least one sensor of the mullion assembly to provide a third value differential therebetween using the controller; and powering the heating element at a third modulated power level in response to the third value differential, wherein the third modulated power level is less than the second modulated power level; and the continuing to compare the dew point temperature value with the temperature value of the mullion assembly to provide multiple value differentials therebetween using the controller; selectively powering the heating element at multiple modulated power levels that are inversely proportionate to the multiple value differentials from a beginning to an end of a duty cycle of the heating element.
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered in the same field of endeavor as this application: Aiken US#10,655,904.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763